Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Margulis; Norberto J. et al., US 20130193214 A1 teaches:
Exemplary embodiments are directed to a product identification tag, generally including a durable material that includes indicia thereon corresponding to useful information. The durable material is generally configured to be at least one of pierced and/or punched to capture distinctive identification information for a specific product. The distinctive identification information can be at least one of a serial number, an in-service date, and an inspection date. Exemplary embodiments are also directed to a method of product identification, comprising providing a durable material that includes indicia thereon corresponding to useful information. The exemplary method further includes at least one of piercing and/or punching the durable material to capture distinctive identification information for a specific product and detachably securing the durable material to the specific product.

But fails to teach:
a heat sink portion having a surface having a plurality of protrusions distributed over an area of the surface, the protrusions projecting away from the surface, some of the protrusions being adjacent to one another and collectively forming an identifier, and other ones of the protrusions not forming the identifier. (Abstract)
Also:
 	a heat sink portion having a surface having a plurality of protrusions distributed over an area of the surface, the
protrusions projecting away from the surface, some of the protrusions collectively forming an identifier, the method comprising :
directing a flow of cooling air into contact with the plurality of protrusions as stated in claim 13.
Also further: a main gas path extending in serial flow communication across a compressor section for pressurizing air, a combustor for mixing fuel into the air, igniting the fuel, and generating hot combustion gases, and a turbine section for extracting energy from the combustion gases, the turbine section having a component receiving heat from the hot combustion gases, the turbine component having an annular surface opposite the main gas path, the annular surface being positioned in a cavity, the annular surface having a plurality of protrusions distributed over an area of the annular surface, the protrusions projecting away from the surface, at least some of the protrusions .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745